Exhibit 10.2
 


 
REPLACEMENT NOTE
 
October 4, 2013
$60,000,000.00
Chicago, Illinois



AKORN, INC., a Louisiana corporation (“Akorn”), AKORN (NEW JERSEY), INC., an
Illinois corporation (“Akorn NJ”), OAK PHARMACEUTICALS, INC., a Delaware
corporation (“Oak Pharma”), ADVANCED VISION RESEARCH, INC., a Delaware
corporation (“AVR”), AKORN OPHTHALMICS, INC., a Delaware corporation (“Akorn
Ophthalmics”), AKORN ENTERPRISES, INC., a Delaware corporation (“Akorn
Enterprises”) and AKORN ANIMAL HEALTH, INC., a Delaware corporation (“Akorn
Animal”, and together with Akorn, Akorn NJ, Oak Pharma, AVR, Akorn Opthalmics,
and Akorn Enterprises collectively, “Borrowers”), for value received, hereby
unconditionally promise to pay, on a joint and several basis, to the order of
BANK OF AMERICA, N.A. (“Lender”), the principal sum of SIXTY MILLION AND 00/100
DOLLARS ($60,000,000.00), or such lesser amount as may be advanced by Lender as
Loans and owing as LC Obligations from time to time under the Loan Agreement
described below, together with all accrued and unpaid interest thereon.  Terms
are used herein as defined in the Loan and Security Agreement dated as of
October 7, 2011, among Borrowers, Bank of America, N.A., as Agent, Lender, and
certain other financial institutions, as such agreement may be amended,
modified, renewed or extended from time to time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Loans and LC Obligations under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrowers.  The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Loans and LC Obligations, and the payment thereof.  Failure to
make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrowers hereunder or under any other Loan
Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note shall be governed by the laws of the State of Illinois, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
This Note is one of the Notes referred to in the Loan Agreement, to which
reference is further made for a statement of its terms and provisions.  This
Note is to be deemed a replacement of and a substitute for, but is not to be
deemed a repayment of, that certain Note dated as of October 7, 2011 in the
maximum principal amount of $20,000,000.00 and executed by Akorn, Akorn NJ, AVR
Business Trust, a Massachusetts business trust, Oak Pharma, AVR, Akorn
Opthamalics, and Advanced Vision Pharmaceuticals, LLC, a Delaware limited
liability company (the “Prior Note”).  The parties further intend that the
outstanding balance currently evidenced by the Prior Note be deemed a continuous
obligation now evidenced by this Note, and that, except as specifically provided
by the terms hereof, the terms of the Prior Note be deemed merged into the terms
hereof such that all security interests, mortgages and assignments previously
granted to secure the Prior Note be deemed continuing and be deemed to secure
this Note.


[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Note is executed as of the date set forth above.
 
 

Attest:   AKORN, INC.          
 
 
By:
/s/ Timothy Dick    /s/ Joseph Bonaccorsi   Name:  Timothy Dick     Secretary  
Title:    Chief Financial Officer             [Seal]              

Attest:   AKORN (NEW JERSEY), INC.          
/s/ Joseph Bonaccorsi
 
By:
/s/ Timothy Dick     Secretary   Name:   Timothy Dick        Title:    Treasurer
   [Seal]                            

    OAK PHARMACEUTICALS, INC.    Attest:      
 
 
By:
/s/ Timothy Dick     /s/ Joseph Bonaccorsi   Name:  Timothy Dick     Secretary  
Title:  Vice President                     [Seal]                      

Attest:   ADVANCED VISION RESEARCH, INC.          
 
 
By:
/s/ Timothy Dick     /s/ Joseph Bonaccorsi   Name:   Timothy Dick     Secretary
  Title:  Treasurer                    [Seal]                      

 Attest:   AKORN OPHTHALMICS, INC.          
 
 
By:
/s/ Timothy Dick     /s/ Joseph Bonaccorsi   Name:   Timothy Dick     Secretary
  Title:   Vice President            [Seal]                      

 
 
 

--------------------------------------------------------------------------------

 
 

 Attest:  
AKORN ENTERPRISES, INC.
         
 
 
By:
/s/ Timothy Dick     /s/ Joseph Bonaccorsi   Name:  Timothy Dick     Secretary  
Title:  Treasurer                    [Seal]                              

 Attest:   AKORN ANIMAL HEALTH, INC.          
 
 
By:
/s/ Timothy Dick     /s/ Joseph Bonaccorsi   Name:   Timothy Dick     Secretary
  Title:   Vice President             [Seal]      

 
 